.   .




                                          ECNEW       GENERAL
                                              EXAS




        Honorable James E. Barlow             Opinion No. M-294
        Criminal District   Attorney
        Bexar County,,Texas                   Re:    Persons authorized   to exe';
        County Courthouse                            cute deeds for taxing units
        San Antonio, Texas ,78204'                   in private sales made pur-
                                                     suant to,Article   73&jb ,t
        Bear Mr. Barlow:                             Vernonts Civil Statutes,
                   Your request   for   an opinion   reads,   In part,     as
        follows:
                          "As rovided for In Article      73&b,
                   Sections f; and 9, VACS, governmental agen-
                   cies in Bexar County, Texas, average five
                   private sales per month for less than the
                   amount of the judgment or the adjudged
                   value of property,     acquired by these govern-
                   mental agencies at .the monthly Sheriff's
                   sales,    The issue in question is:      'who IS
                   authorized    to sign deeds in behalf o??,       ,,
                   State of.Texas’and     Bexar County in these
                   private   sales?'"   (Emphasis added.)
                    The applicable  portions of Aarticle      73&b,      Vernon's
        Civil      Statutes,  read as follows:
                         "Sec.9.   . De The taxing unit may sell
                   and convey said property so urchased b it
                          but such property shal 31not be so f d by
                   thk taxing unit purchasing the same,,at private
                   sale, for less than the adjudged value thereof,
                   if any, as establ,ished  in the tax judgment, or
                   the total amount for which such judgment was
                   rendered against the property in said suit,
                   whichever is lower, without the written consent
                   of all taxing units which in said judgment
                   shall have been found to have tax liens against
                   said property,   All such consents’shall    be evi-
                   denced by the jokder    in the conveyance by the




                                         -1419-
                                                                            .         .




    Hon. James E. Barlow,    page 2 (M-294)




                                                                                :;.

                                                                   ‘rdl
            of-their    gov’krning bodies.      Deeds exe&ted here-
            under by taxing units shall be executed             in their
            behalf,by    the presiding    officer    of their govern-
            ing body and whose authority          to so aft in any
            aiven case shall be Drima facie nresumed . D .
            if the State of Texas is the taxing unit which
            purchased aaia property at the tax foreclosure
            sale, the Commissioners Court of the county in
            which the property is located shall have author-
            ity to act for the State of Texas in making
           ‘pivate    sales and conveyances of said proper
            as herein erovided.      or in requestina       the She
            or in appointing a-Commissioner,           to-make public
            sale thereof,      and in receiving     and distributing
            the proceeds of such sales; and all sales and
            conveyances made in behalf of the State of Texas
            by the Commissioners Court, or made by the,Sher-
            iff or any Commissioner appointed by the Commia-
            sfoners Court, under the provisions            hereof,  shall
            operate to transf,er to the purchaser at such sale
            all right,    title ‘and interest      acquired or held
            by the State of Texas as purchaser at the tax
            foreclosure     sale,   Any taxing unft, Sheriff,        or
            Commfssloner appointed by a taxing unit, making
            any sale under provfsions        hereof shall execute and
            deliver   to the purchaser at such sale a deed of
            conveyance, conveying all right,           title and inter-
            est of all the taxing units interested             in the tax
            foreclosure     judgment in and to the property so
            sold; . 0 0” (Emphasis added e )
c
             In those cases where a taxing unit other than the State
    of Texas is the nurchaser at the tax foreclosure      sale, the tax-
    i      it which pizrchased at the tax foreclosure    sale,-acting
    i”,gtK role of grantor, by and through the presiding        off,icer of
    $&governing       body; should execute and deliver a deed conveyfng
    all right,   title   and interest  of all the taxing units interest-
    ed in the tax foreclosure      judgment in and to the property sold.’




                                 -1420-
.




    Hon. James E. Barlow,   page 3 (M- F&l)


             When the State is the purchaser at the tax foreclosure
    .sale, the State acting in the role of grantor, b         d th     h
    ~commissioners       court of the county in which theaErone%Fg
     is located should execute and deliver     the same type-of-deed
     to the purchaser.    In eachsale,    if they so desire,  when au-
     thority and approval is given by the commissioners court for
     the sale,and conveyance,    the commissioners court may empower.
     the county,judge,   as their presiding   officer, to, execute the
     conveyance in behalf of the State of Texas and the court.
     Such action should be reflected    in the minutes of the court.
             When a taxing unit other than the State of Texas is
    the purchaser at the tax foreclosure         'sale and acts as grantor
    in the deed to the purchaser,        consent of all other taxing
    units involved should be evidenced by their joinder in the
    conveyance, with the State of Texas acting by and through the
    county tax collector     oft the county in which the property is
    located,  and with the other taxing units acting by and through
    the respective   presiding    officers    of the~ir governing bodies;
    and in such cases the tax collector         of the county is the only
    official  authorized   to act for the State in giving the latter's
    consent.
            When the purchaser at the tax foreclosure sale is the
    Sta,te of Te%as and it acts as grantor in the deed to the pur-
    chaser. the same rules of consent and joinder in the convev-
    ante apply, except that the consent of-the State of Texas is
    evidenced through the actions of the commissioners court;
    hence the consent and joinder of the county tax collector  in
    the conveyance in that fnstance is not required,
            Our opinion herein is supported b and in.harmony with
    Attorney General's Opinion No. v-695 p9%a), wherein the county
    was purchaser, and it was held that, 'If the land is sold at
    private sale, the Commfssioner's Court acts. as's body in making
    such sales and the spres,idinff:office,rt of the court, should exe-
    cute the deed of coaveyquze..
             "Conveyance" is defined in Texas Electric Ry.Co. v$,
    Neale,   244 SiW.2d 329 (Tex.Civ.App. lsl            ther grounds,
    IXex     a 526,‘252,s,w,2a 451), from whf& G","quzeH
                  "The terms 'deed,'  :conveyancel  and
             'deed of conveyance' are frequently   used'




                               -14X-
     Hon. ?ames E. Barlow,   page 4 (M-294)


            Interchangeably    to denote the same legal
            concept * Bach is commonly understood to
            mean an instrument in writing whereby the
            grantor conveys to the grantee some right,
            title,,or interest   in or to real property.
            . . .
             Therefore,    in view of the above considerations,    the
     consent contemplated by Article     73&b should be evidenced by
     the joinder of the consenting party in a deed to the purchas- .:
     er.   The better practice    would be for the consenting party
     or parties   to join in the execution and delivery     of the deed
     which is made by the taxing unit which purchased at the fors-
     closure sale.     However, it is the opinion of this office     that
     the intent of the Legislature     can be effectively   carried out
     by the required consent being,evidenced      through the execution
     and delivery    of a separate instrument of conveyance which makes
     reference   to,. Joins In, and expressly adopts the conveyance
     made by the taxing unit which purchased at the tax foreclosure
     sale.
                                SUMMARY
                  In ,sales by taxing units pursuant to Arti-
           cle 7&ib,      Vernon’s Civil Statutes,    when ‘the
        ~~ purchaser at the tax foreclosure       sale is a unit
           other than the State, a deed of conveyance should
           be executed and d lfvered by that unit          and with
           the consent of th: State of Texas to bt evidenced
           by the joinder in the conveyance by the county tax
           collector     of the county in which the property is
           located,    and with the consent of all other units
           to be e’videnced by the joinder in the conveyance
           by the presiding      officers of the governing bodies
           of such units,      When the State of Texas is the pur-
           chaser at the tax foreclosure      sale, th State        act-
           ing by and through the commissioners        c:urt of’the
           county in wh%ch the property is located,         should exe-
           cute and deliver      the same type of deed to the pur-
           chaser; ,and the same rules of consent and ~,joinder
           in conveyance apply in such instance;         exc~ept, that
           :the, consent of the State is evidenced through the
           actions of the commissioners court, and the conserit




.’
                                 al422-
.   .   .
                                            ,




            Hon. James E. Barlow,    page 5 (M-294)


                   and joinder of the county tax collector              :
                   in the conveyance is not required.


                                                Y-9rs   very truly,


                                                           C. MARTIN     I.,'
                                                     orney General of Texas
                                                "F
            Prepared by Alfred    Walker
            Atisistknt Attorney   General
            APPROVD:
            OPINION COMMITTEE
            Hawthorne Phillips,  Chaikn
            Kerns B. Taylor,~Co-Chairmsn
            Louis Newnan
            Harold Kennedy
            Ben Harrison
            James Brbadhurst
            A. Jo Carubbi, Jr,
            Executlre Assistant